Case: 5:21-cv-00026-JMH Doc #: 12 Filed: 08/04/21 Page: 1 of 19 - Page ID#: 178



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                     CENTRAL DIVISION at LEXINGTON


LEONIE SEESING and EQUIGYM,            )
LLC,                                   )
                                       )              Civil Case No.
      Plaintiffs,                      )              5:21-cv-26-JMH
                                       )
v.                                     )                 MEMORANDUM
                                       )             OPINION AND ORDER
SAMUEL BODE MILLER and DB              )
DOJO, LLC,                             )
                                       )
      Defendants.                      )

                                     ***

      This matter comes before the Court on Defendants Samuel Bode

Miller and DB DOJO, LLC’s (“DB DOJO”) Motion to Dismiss [DE 4]

pursuant to Federal Rules of Civil Procedure 12(b)(2), 12(b)(5),

and   12(b)(6)    for    alleged     lack    of   personal     jurisdiction,

insufficiency of service of process, and failure to state a claim

upon which relief can be granted. In addition to Defendants’ Motion

[DE 4], Plaintiffs Leonie Seesing and Equigym, LLC (“Equigym”)

move the Court to remand this case to the Bourbon Circuit Court

because Defendants’ removal of this action was allegedly untimely.

[DE 8]. For the following reasons, the Court will grant in part

and deny in part Defendants’ Motion to Dismiss [DE 4] and deny

Plaintiffs’ Motion to Remand Pursuant to 28 U.S.C. § 1447 [DE 8].
Case: 5:21-cv-00026-JMH Doc #: 12 Filed: 08/04/21 Page: 2 of 19 - Page ID#: 179



                                  I. DISCUSSION

        This case arises from a joint venture between Seesing and

Defendants involving the care and training of thoroughbred horses

that allegedly began around May 2014 and ended in January 2017,

wherein Seesing claims she was not fully paid for her services and

expenses after Defendants terminated her employment. On November

10, 2020, Plaintiffs filed their Complaint [DE 1-1] in Bourbon

Circuit Court. However, on January 22, 2021, Miller filed a Notice

of Removal [DE 1] in this Court arguing removal is timely because

Miller was not formally or properly served under Kentucky law and

this Court has subject matter jurisdiction due to the existence of

complete diversity of citizenship between the Parties and the

amount-in-controversy requirement of 28 U.S.C. § 1332(a) being

met. Aside from Seesing and her sole member LLC, Equigym, no other

party    appears   to   be    a   Kentucky   resident   or   citizen,   to   be

incorporated in Kentucky, or to have a principal place of business

in Kentucky. Since both Defendants’ Motion to Dismiss [DE 4] and

Plaintiffs’ Motion to Remand [DE 8] concern whether Miller was

properly served, the Court will initially consider them together.

                             A. SERVICE OF PROCESS

        Plaintiffs argue that the Court should remand this matter to

the Bourbon Circuit Court because Defendants’ removal of this

action was allegedly untimely. [DE 8]. Federal courts have limited

jurisdiction. Gross v. Hougland, 712 F.2d 1034, 1036 (6th Cir.

                                        2
Case: 5:21-cv-00026-JMH Doc #: 12 Filed: 08/04/21 Page: 3 of 19 - Page ID#: 180



1983). If there are any doubts as to whether federal jurisdiction

exists, the decision should be construed in favor of remanding the

matter to state court. Shamrock Oil & Gas Corp. v. Sheets, 313

U.S. 100, 109 (1941); Cole v. Great Atlantic & Pacific Tea Co.,

728 F. Supp. 1305, 1307 (E.D. Ky. 1990) (citations omitted); Allen

v. Frasure Creek Mining Co., Civil No: 12-110-GFVT, 2012 WL

12924816, at *1 (E.D. Ky. Sept. 19, 2012).          In determining whether

to remand a case to state court, courts must consider whether

federal jurisdiction existed at the time the removing party filed

the notice of removal. Ahearn v. Charter Twp. of Bloomfield, 100

F.3d 451, 453 (6th Cir. 1996).

     “A defendant may remove a civil action brought in state court

to federal court only if the action is one over which the federal

court could have exercised original jurisdiction.” Allen, 2012 WL

12924816, at *1 (citing 28 U.S.C. §§ 1441, 1446). District courts

have original diversity jurisdiction over all civil actions where

“the matter in controversy exceeds the sum or value of $75,000,

exclusive of interest and costs, and is between . . . citizens of

different states.” 28 U.S.C. § 1332(a)(1). Diversity jurisdiction

requires that “‘all parties on one side of the litigation [must

be] of a different citizenship from all parties to the other side

of the litigation.’” Coyne v. Amer. Tobacco Co., 183 F.3d 488, 492

(6th Cir. 1999) (citations omitted); see also Lincoln Property Co.

v. Roche, 546 U.S. 81, 89 (2005).

                                       3
Case: 5:21-cv-00026-JMH Doc #: 12 Filed: 08/04/21 Page: 4 of 19 - Page ID#: 181



     “The notice of removal of a civil action or proceeding shall

be filed within 30 days after the receipt by the defendant, through

service or otherwise, of a copy of the initial pleading setting

forth the claim for relief upon which such action or proceeding is

based . . . .” 28 U.S.C. § 1446(b)(1). The burden of establishing

the right to removal is on the removing party. See Coyne, 183 F.3d

at 493; Von Wiegan v. Koch, No. 5:07-125, 2007 WL 2071781, at *2

(E.D. Ky. July 19, 2007) (citation omitted). “The thirty-day window

in which Defendants could remove the case to this Court could only

be triggered by [the plaintiff’s] proper service of process upon

the defendants.” Von Wiegan, 2007 WL 2071781, at *2 (citing Murphy

Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 348–

49 (1999)). Therefore, before determining whether removal was

timely, the Court must first determine whether proper service was

effected to begin with.

     “When the validity of the service of process is contested,

the plaintiff bears the burden of proving that proper service was

effected.” United States v. Real Prop. & Residence Located at 4816

Chaffey Lane, No. 5:08-CV-410-JMH, 2010 WL 147211, at *2 (E.D. Ky.

Jan. 8, 2010) (citation omitted); see also Sawyer v. Lexington-

Fayette Urban Cty. Gov't, 18 F. App'x 285, 287 (6th Cir. 2001);

TKT-Nectir Global Staffing, LLC v. Managed Staffing, Inc., No.

3:18-CV-099-CHB, 2018 WL 5636163, at *1 (W.D. Ky. Oct. 31, 2018)

(citations omitted). Since service was attempted prior to removal,

                                       4
Case: 5:21-cv-00026-JMH Doc #: 12 Filed: 08/04/21 Page: 5 of 19 - Page ID#: 182



Plaintiffs’ arguments regarding service under the Federal Rules of

Civil Procedure are misplaced, as “‘Kentucky law determines the

validity of service in state court prior to the defendant's

removal.’” TKT-Nectir Global Staffing, LLC, 2018 WL 5636163, at *1

(quoting Ashford v. Bollman Hat Co., No. CIV.A. 10-192-JBC, 2011

WL 127153, at *2 (E.D. Ky. Jan. 14, 2011)). Service of process by

the Secretary of State requires that “[t]he Secretary of State

shall, within seven (7) days of receipt thereof in his office,

mail a copy of the summons and complaint to the defendant at the

address   given   in   the   complaint.”    KRS   454.210(3)(c)     (emphasis

added).

     Here, as Defendants correctly assert, “[t]he Secretary of

State did not mail a summons and copy of Plaintiffs’ Complaint to

Miller at the address given in Plaintiffs’ Complaint.” [DE 4, at

17]. Miller’s address provided in the Complaint [DE 1-1] is 52

Augusta, Coto de Caza, California 92679. According to Miller’s

Affidavit [DE 1-2], his address is 53 Augusta, Coto de Caza,

California 92679. The Secretary of State mailed the summons and

Complaint [DE 1-1] to 52 Augusta, Trabuco Canyon, California 92679,

which is neither Miller’s address nor an address that exists. [DE

1-3]. However, the summons and Complaint [DE 1-1] were delivered

to PO Box Rancho Santa Margarita, California 92688. Id. Miller

asserts that he did not receive the summons and Complaint [DE 1-

1] until a mail carrier hand-delivered them to his mother-in-law

                                       5
Case: 5:21-cv-00026-JMH Doc #: 12 Filed: 08/04/21 Page: 6 of 19 - Page ID#: 183



who was staying at his home at 53 Augusta, who in turn mailed them

to Miller while he was vacationing in Montana with his family. [DE

1-2, at 3].

     Put simply, the Secretary of State did not mail the summons

and Complaint [DE 1-1] to the address provided in the Complaint

[DE 1-1] because the address did not exist, and the summons and

Complaint [DE 1-1] were delivered to a PO Box that was not even

associated    with   Miller.    That   Miller    ultimately    received     the

summons and Complaint [DE 1-1] is of no import, insofar as proper

service is concerned, because notice of the service or receipt

thereof do not effectuate proper service triggering the removal

period. See Von Wiegan, 2007 WL 2071781, at *2 (citing Murphy

Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 348-

49 (1999) (“Proper service, not simply notice of the suit by other

means, triggers the removal period.”)). “[A] named defendant's

time to remove is triggered by simultaneous service of the summons

and complaint, or receipt of the complaint, ‘through service or

otherwise,’ after and apart from service of the summons, but not

by mere receipt of the complaint unattended by any formal service.”

Murphy Bros, Inc., 526 U.S. at 347-48. Because Miller was not

properly served, removal was timely.

     Since this action has been removed, “the Court must look to

the Federal Rules of Civil Procedure to cure the defects in

service.” Smith v. Parks, No. 5:14-260-KKC, 2015 WL 770337, at *2

                                       6
Case: 5:21-cv-00026-JMH Doc #: 12 Filed: 08/04/21 Page: 7 of 19 - Page ID#: 184



(E.D. Ky. Feb. 23, 2015) (citing 28 U.S.C. § 1448; Fed. R. Civ. P.

81(c)(1); see also 4A Charles Alan Wright & Arthur R. Miller,

Federal Practice and Procedure § 1082 (2d ed. 1987) (“[W]hen one

of several defendants was not served prior to removal it has been

held that there is no process to ‘complete’ and new process must

be issued pursuant to Rule 4.”). Instead of dismissing a removed

case, or an individual defendant, due to failure to properly serve

a defendant, “‘the better practice is to quash insufficient service

of process unless it is clear that the plaintiff cannot effect

proper   service.’”     TKT-Nectir    Global    Staffing,     LLC,   2018    WL

5636136, at *3 (quoting         Smith v. Kentucky Fried Chicken, No.

CIV.A. 06-426-JBC, 2007 WL 162831, at *3 (E.D. Ky. Jan. 18, 2007));

see also 28 U.S.C. § 1448 (authorizing completion of service or

issuance of new process pursuant to the Federal Rules of Civil

Procedure where process served prior to removal proves to be

defective);    4A Charles Alan Wright & Arthur R. Miller, Federal

Practice and Procedure § 1082 (2d ed. 1987) (“The defendant can

obtain a dismissal after removal only when the original service in

the state court was improper, and the plaintiff finds it impossible

to perfect service under Rule 4 after removal.”). There is no

indication that Plaintiffs would have any difficulty in properly

serving Miller.

     Moreover, “Fed. R. Civ. P. 4(m) provides for additional time

for a plaintiff to properly serve a defendant even where service

                                       7
Case: 5:21-cv-00026-JMH Doc #: 12 Filed: 08/04/21 Page: 8 of 19 - Page ID#: 185



has not been timely made.” TKT-Nectir Global Staffing, LLC, 2018

WL 5636136, at *3 (citing Capital Delivery, Ltd. v. PJ COMN

Acquisition Corp., No. 3:11-CV-440-H, 2012 WL 122569, at *2 (W.D.

Ky. Jan. 17, 2012)). “Under Fed. R. Civ. P. 4(m), ‘the Court must

first determine whether there is good cause for Plaintiffs' failure

to timely execute service. If not, the Court must determine in its

discretion whether to dismiss the action or allow Plaintiffs

additional time.’” Id. (quoting Bradford v. Bracken Cty., 767 F.

Supp. 2d 740, 753 (E.D. Ky. 2011)). “The plaintiff bears the burden

of showing good cause.” Id. However, “Courts have held that the

first sentence of Rule 4(m) allows a district court to extend the

time to effectuate service, even absent a showing of good cause.”

Smith, 2015 WL 770337, at *3 (citations omitted). Since it does

not appear Miller would be prejudiced by extending the time for

Plaintiffs to effectuate service, the Court will exercise its

discretion under Fed. R. Civ. P. 4(m) to extend the time for

service and give Plaintiffs until August 30, 2021, to effectuate

service on Miller. Accordingly, the Court will deny Defendants’

Motion to Dismiss [DE 4] in part, insofar as it pertains to their

requested dismissal of Plaintiffs claims against Miller due to

improper service of process, and deny Plaintiffs’ Motion to Remand

Pursuant to 28 U.S.C. § 1447 [DE 8] in its entirety.




                                       8
Case: 5:21-cv-00026-JMH Doc #: 12 Filed: 08/04/21 Page: 9 of 19 - Page ID#: 186



                            B. MOTION TO DISMISS

     Aside     from    Defendants’    argument    that   Miller    should    be

dismissed from this action due to improper service of process,

Defendants also argue that DB Dojo should be dismissed from this

action due to an alleged lack of personal jurisdiction, pursuant

to Federal Rule of Civil Procedure 12(b)(2), and that both Miller

and DB DOJO should be dismissed due to Plaintiffs’ alleged failure

to state a claim upon which relief can be granted, pursuant to

Federal Rule of Civil Procedure 12(b)(6).

                      1. LACK OF PERSONAL JURISDICTION

     “The procedural scheme which guides the district court in

disposing of Rule 12(b)(2) motions is well-settled.” Theunissen v.

Matthews, 935 F.2d 1454, 1458 (6th Cir. 1991) (citing Serras v.

First Tennessee Bank Nat. Ass'n., 875 F.2d 1212, 1214 (6th Cir.

1989)). “The plaintiff bears the burden of establishing that

jurisdiction    exists.”     Id.     (citing   McNutt    v.   General   Motors

Acceptance Corp., 298 U.S. 178, 189 (1936); Am. Greetings Corp. v.

Cohn, 839 F.2d 1164, 1168 (6th Cir. 1988); Weller v. Cromwell Oil

Co., 504 F.2d 927, 929 (6th Cir.1974)). “[I]n the face of a

properly supported motion for dismissal, the plaintiff may not

stand on his pleadings but must, by affidavit or otherwise, set

forth specific facts showing that the court has jurisdiction.” Id.

(citing Weller, 504 F.2d at 930). “Presented with a properly

supported 12(b)(2) motion and opposition, the court has three

                                        9
Case: 5:21-cv-00026-JMH Doc #: 12 Filed: 08/04/21 Page: 10 of 19 - Page ID#: 187



procedural     alternatives:    it    may    decide     the   motion   upon   the

affidavits alone; it may permit discovery in aid of deciding the

motion; or it may conduct an evidentiary hearing to resolve any

apparent factual questions.” Id. (citing Serras, 875 F.2d at 1214).

“The court has discretion to select which method it will follow,

and will only be reversed for abuse of that discretion.” Id.

(citing Michigan Nat. Bank v. Quality Dinette, Inc., 888 F.2d 462,

466 (6th Cir. 1989); Serras, 875 F.2d at 1214).

       Here,   the   Court   agrees   with    Plaintiffs      that   Defendants’

request that DB Dojo be dismissed from this action due to lack of

personal jurisdiction is premature, and it will, therefore, be

denied without prejudice. See Allen v. Ferguson, 791 F.2d 611,

614-16 (7th Cir. 1986) (finding that a district court erred in

deciding a defendant’s motion to dismiss for want of personal

jurisdiction     before      determining      whether     complete     diversity

existed); Walker v. Philip Morris USA, Inc., 443 F. App’x 946 (6th

Cir. 2011) (finding that in denying the plaintiffs’ motion to

remand to state court and granting the defendants’ motions to

dismiss, the district court had, in essence, decided there were no

genuine issues of material fact prior to the parties participating

in discovery). For example, and as Plaintiffs correctly assert,

“Until discovery is undertaken plaintiffs are unable to conclude

when   ownership     was   transferred      from   Defendant    Miller   or   his

agent(s) to DB Dojo.” [DE 9, at 6]. While Plaintiffs’ Complaint

                                       10
Case: 5:21-cv-00026-JMH Doc #: 12 Filed: 08/04/21 Page: 11 of 19 - Page ID#: 188



[DE 1-1] is not supported by affidavits regarding jurisdiction, it

does include attached “Service Invoices” billing Miller, [DE 1-1,

at 23-27], and DB Dojo, [DE 1-1, at 29], for Plaintiffs’ alleged

services.

     The alleged services Seesing provided for DB Dojo include

consultation fees for April 2016, May 2016, and June 2016. [DE 1-

1, at 29]. Moreover, Plaintiffs allege that after the initial

formation    of   the   joint   venture     agreement   between   Miller    and

Seesing, Miller was acting on behalf of the previously undisclosed

DB Dojo, [DE 9, at 10], and Seesing “did not even know of the

existence of DB Dojo, LLC until sometime after defendants’ purchase

of the Fair Hill facility and when it came time for payment of the

first month’s consulting fee,” [DE 1-1, at 12]. Discovery is needed

before DB Dojo’s arguments regarding jurisdiction, including DB

Dojo’s minimum contacts with Kentucky, or lack thereof, can be

proved or disproved. If Defendants wish to move for dismissal due

to lack of personal jurisdiction after discovery has concluded,

they may do so. It is simply too early in this case to allow DB

Dojo to be dismissed as a defendant without first giving Plaintiffs

the opportunity to conduct discovery to establish what exactly DB

Dojo’s actions were and what were merely Miller’s individual

actions separate from his LLC, DB Dojo. Any potential burden to DB

Dojo is alleviated by the fact that Miller, one of its two members,

is also a defendant in this action. For the forgoing reasons, the

                                       11
Case: 5:21-cv-00026-JMH Doc #: 12 Filed: 08/04/21 Page: 12 of 19 - Page ID#: 189



Court will deny Defendants’ Motion to Dismiss [DE 4] without

prejudice, insofar as it pertains to lack of personal jurisdiction.

                       2. FAILURE TO STATE A CLAIM

     Federal Rule of Civil Procedure 12(b)(6) provides that a

complaint may be attacked for failure “to state a claim upon which

relief can be granted.” To survive a Rule 12(b)(6) motion to

dismiss, a complaint must “contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A motion

to dismiss is properly granted if it is beyond doubt that no set

of facts would entitle the petitioner to relief on his claims.”

Computer Leasco, Inc. v. NTP, Inc., 194 F. App’x 328, 333 (6th

Cir. 2006). When considering a Rule 12(b)(6) motion to dismiss,

the court will presume that all the factual allegations in the

complaint are true and draw all reasonable inferences in favor of

the nonmoving party. Total Benefits Planning Agency v. Anthem Blue

Cross & Blue Shield, 552 F.3d 430, 434 (6th Cir. 2008) (citing

Great Lakes Steel v. Deggendorf, 716 F.2d 1101, 1105 (6th Cir.

1983)). “The court need not, however, accept unwarranted factual

inferences.” Id. (citing Morgan v. Church’s Fried Chicken, 829

F.2d 10, 12 (6th Cir. 1987)).




                                       12
Case: 5:21-cv-00026-JMH Doc #: 12 Filed: 08/04/21 Page: 13 of 19 - Page ID#: 190



     In the present case, Defendants make several arguments for

dismissal for failure to state a claim upon which relief can be

granted, and the Court shall consider each argument in turn.

                                a. TIMELINESS

     Defendants first argue that Count I and portions of Counts

IV, V, and VI of Plaintiffs’ November 10, 2020, Complaint [DE 1-

1] are time-barred because they each have a five-year statute of

limitations, so the portions “that are based on fees incurred

before November 10, 2015,” should be dismissed. [DE 4, at 11-13].

Plaintiffs contend, “[T]here was no “infliction of wrong, no breach

of contract” (Counts One and Two), no cause of action for “quantum

meruit” (Count Four), no “unjust enrichment” (Count Five) and no

breach of promise (“Promissory Estoppel”-Count Six) until after

the [January 29, 2017,] invoice was presented and the defendants

failed to pay.” [DE 9, at 16]. However, Defendants claim that since

Plaintiffs    admit    Miller    paid    Seesing      $10,000.00    without    an

invoice,   Plaintiffs’     allegation        that   the   Parties   agreed   that

Seesing would be paid upon presentation of invoices to Miller is

somehow negated. [DE 4, at 13]. The Court finds this argument to

be deficient. The fact that Miller paid Seesing once without an

invoice does not mean that the Parties did not agree that Seesing

would be paid upon presentation of an invoice. Instead, it only

shows that Miller either paid Seesing at a time when he may not

have been obligated to do so or that he paid pursuant to another

                                        13
Case: 5:21-cv-00026-JMH Doc #: 12 Filed: 08/04/21 Page: 14 of 19 - Page ID#: 191



promise that does not necessarily relieve him of his alleged

obligation to pay upon presentation of an invoice. It certainly

does not prove that the clock for the claims began to run earlier

than the January 29, 2017, invoice.

     Defendants’ argument that Plaintiffs failed to explain why

they “delayed until January 29, 2017,” to invoice Miller for fees

arising from services provided as far back as 2014 is also lacking.

[DE 4, at 13]. As Plaintiffs correctly assert, “No such explanation

is required.” [DE 9, at 16]. To the extent such an explanation is

required, Defendants have failed to cite to such a requirement.

Specifically, Defendants fail to show that Plaintiffs were either

contractually or legally required to invoice Miller sooner than

they did. Therefore, the Court finds that Count I and the portions

of Counts IV, V, and VI that are based on fees that incurred before

November 10, 2015, are timely.

                                b. COUNT III

     First, Defendants argue, “Count III, which is a claim for

negligent misrepresentation against Miller, fails because it is

duplicative of Count I,” which is a claim for breach of the joint

venture agreement. [DE 4, at 13]. The Parties agree that in

Kentucky, a plaintiff generally cannot bring both a breach of

contract   claim    and   a   tort   claim   based   on   the   breach    of   a

contractually created duty unless the tort claim is based on a

duty that is independent of the contractual obligations. [DE 4, at

                                       14
Case: 5:21-cv-00026-JMH Doc #: 12 Filed: 08/04/21 Page: 15 of 19 - Page ID#: 192



14 (quoting Loxodonta Aviation, LLC v. Delta Private Jets, LLC,

No. 19-109-DLB-CJS, 2020 WL 4516829, at *5 (E.D. Ky. Aug. 5,

2020)); DE 9, at 17]. However, “the general rule in Kentucky that

a plaintiff may not bring a claim in tort based on the breach of

a contractually-created duty does not apply to certain common-law

torts, including fraud, that ‘were expressly designed to remedy

economic loss and thus exist independent of a breach of contract

claim.’”    Loxodonta     Aviation,    LLC,    2020    WL   4516829,    at   *6

(permitting a plaintiff to plead both fraud and breach of contract

where the fraud allegation stemmed from a defendant’s alleged

misrepresentations that occurred before and during the contractual

period) (quoting Laurel Grocery Co., LLC v. Freshway, Inc., No.

6:18-cv-243, 2019 WL 7290469, at *8 (E.D. Ky. Dec. 30, 2019)).

“Fraud claims, ‘at bottom,’ are based on ‘a duty of honesty in

qualifying circumstances,’ and therefore, ‘stand independent of

any contract duty.’” Id. Therefore, the Court finds that Count III

is not duplicative of Count I.

      Second, Defendants argue, “Plaintiffs did not plead other

requisite aspects of Count III with particularity,” as “[a] claim

for   negligent     misrepresentation       ‘must     satisfy   Rule    9(b)’s

heightened pleading standard to survive dismissal.’” [DE 4, at 14

(quoting Republic Bank & Tr. Co. v. Bear Stearns & Co., 683 F.3d

239, 248 (6th Cir. 2012))]. “Pursuant to Federal Rule of Civil

Procedure 9(b), in any complaint averring fraud or mistake, ‘the

                                       15
Case: 5:21-cv-00026-JMH Doc #: 12 Filed: 08/04/21 Page: 16 of 19 - Page ID#: 193



circumstances constituting fraud or mistake shall be stated with

particularity.’”     Yuhasz v. Brush Wellman, Inc., 341 F.3d 559, 563

(6th Cir. 2003). “The Sixth Circuit interprets Rule 9(b) as

requiring plaintiffs to ‘allege the time, place, and content of

the alleged misrepresentation on which he or she relied; the

fraudulent scheme; the fraudulent intent of the defendants; and

the injury resulting from the fraud.’” Id. (quoting Coffey v.

Foamex L.P., 2 F.3d 157, 161–162 (6th Cir. 1993)); see also

Sanderson v. HCA-The Healthcare Co., 447 F.3d 873, 877 (6th Cir.

2006) (citations omitted).

      Here, Defendants argue Plaintiffs neither adequately allege

when the misrepresentations occurred nor where or in what manner

the misrepresentations took place. [DE 4, at 15]. Specifically,

Defendants      argue      that       Plaintiffs’      claim         that   the

misrepresentations happened during negotiations resulting in the

joint venture agreement is insufficient because it does not narrow

down when the misrepresentations were made or where they were made.

Id.   Defendants    concede    that   “‘Rule   9(b)    does    not    require   a

plaintiff to identify the exact name or address of the location

where the [misrepresentation] occurred,’” but Defendants argue

more is required than what Plaintiffs have done. Id. at 16 (quoting

Loxodonta Aviation, LLC, 2020 WL 4516829, at *7-9).

      After reviewing Count III, including the paragraphs of the

Complaint [DE 1-1] that are incorporated by reference, see [DE 1-

                                       16
Case: 5:21-cv-00026-JMH Doc #: 12 Filed: 08/04/21 Page: 17 of 19 - Page ID#: 194



1, at 3-12, 15-17], the Court finds that Plaintiffs do not properly

indicate         when      Miller     made       the      alleged        negligent

misrepresentations. Instead, Plaintiffs generally discuss what

Seesing and Miller allegedly agreed to when discussing the terms

of their agreement and claim Miller failed to deliver on his

promises.    Alleging      misrepresentations      were    made     regarding    an

agreement is not enough. See Loxodonta Aviation, LLC, 2020 WL

4516829,    at     *9   (citation     omitted)     (dismissing      a    negligent

misrepresentation       claim    where    the   plaintiff    stated      that    the

alleged misrepresentations were made “‘before entering into the

management agreement and during the management term’”). The Court

also finds that Plaintiffs fail to sufficiently allege where or in

what manner the misrepresentations were made. Plaintiffs discuss

negotiations and agreement between Seesing and Miller and various

locations where both were located and where Seesing performed parts

of the agreement, but Plaintiffs fail to adequately describe where

or   in   what    manner   the   alleged      misrepresentations        were   made.

Accordingly, the Court will grant Defendants’ Motion to Dismiss

[DE 4], insofar as it pertains to the dismissal of Count III for

Plaintiffs’ failure to plead with particularity.

                                    c. COUNT V

      Lastly, Defendants argue Count V must be dismissed because it

is not a cognizable claim. Although, it appears Defendants are

referring to Count VI, which is a promissory estoppel claim, and

                                         17
Case: 5:21-cv-00026-JMH Doc #: 12 Filed: 08/04/21 Page: 18 of 19 - Page ID#: 195



not Count V, which is a claim for unjust enrichment, as Defendants

cite to paragraphs 53 and 54 of the Complaint [DE 1-1, at 19-20],

which fall under Count VI. Regardless of whether Defendants are

referring to unjust enrichment or promissory estoppel, Plaintiffs

are correct that they are entitled to alternative theories of

recovery, such as pleading promissory estoppel in addition to their

breach of contract claims. See [DE 9, at 21-22]; Boardman Steel

Fabricators, Ltd. v. Andritz, Inc., No. 14-2-GFVT, 2014 WL 2159743

(E.D. Ky. May 23, 2014) (holding that a plaintiff may maintain a

claim for unjust enrichment, or quantum meruit, as an alternative

theory of recovery to a breach of contract claim); Son v. Coal

Equity, Inc., 122 F. App'x 797, 801 (6th Cir. 2004) (holding that

the   Plaintiff       was       entitled    to        plead        quantum   meruit    as   an

alternative theory of recovery); Fed. R. Civ. P. 8(d)(2) (“A party

may   set    out      2    or    more    statements           of    a   claim   or    defense

alternatively or hypothetically, either in a single count or

defense     or   in       separate      ones.        If   a   party     makes   alternative

statements, the pleading is sufficient if any one of them is

sufficient.”). For the foregoing reasons, the Court will not

dismiss either Count V or Count VI.

                                     II. CONCLUSION

      The Court, having considered the matters fully, and being

otherwise sufficiently advised,

      IT IS ORDERED as follows:

                                                18
Case: 5:21-cv-00026-JMH Doc #: 12 Filed: 08/04/21 Page: 19 of 19 - Page ID#: 196



     (1) Plaintiffs may have until August 30, 2021, to properly

serve process on Miller;

     (2) Plaintiffs’ Motion to Remand Pursuant to 28 U.S.C. § 1447

[DE 8] is DENIED; and

     (3) Defendants’ Motion to Dismiss [DE 4] is GRANTED IN PART,

insofar   as   it   pertains    to   the    dismissal    of   Count   III   for

Plaintiffs’ failure to plead with particularity, DENIED IN PART

WITHOUT PREJUDICE, insofar as it pertains to lack of personal

jurisdiction, and DENIED IN PART WITH PREJUDICE, insofar at it

pertains to the remainder of Defendants’ requests for relief.

     This 4th day of August, 2021.




                                       19
